NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JAMAL KEVIN DELAUGHTER,            )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-2927
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.




PER CURIAM.


              Affirmed.


SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.